Title: From George Washington to James McHenry, 5 July 1777
From: Washington, George
To: McHenry, James



Sir
Head Qrs Morristown July 5th 1777.

Your Letter of the 21st Ulto I received on Thursday last, for which I am extremely obliged to you. I never doubted, but that the Treatment of our prisoners in the Hands of the Enemy was such as could not be justified either upon the principles of Humanity or the practice of War. Facts were too stubborn & glaring to admit a more favourable supposition. But had the charge not been supported before your relation would have given it unquestionable authenticity with me. Your Letter convinces me more & more of the justice of my Objection to returning all the prisoners claimed by Genl Howe. As to his charge against our Surgeons, I supposed it illiberal and without Foundation at first. This However, had a seeming tendency to excuse a Conduct, that will always be reprobated by ingenuous minds whenever it is known.
Your Exchange I wish to effect and had no doubt but it would have

taken place long before this as particular directions were given respecting it when Doctr Sanders was sent in. The Commissary of prisoners has written since & requested your parole to be transmitted him, but has never received an Answer. I am Sir Yr Most Obedt servant

Go: Washington

